UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1507


DERRICK MIKE ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, LLP; KEARNS
DAVIS; DURHAM COUNTY DETENTION FACILITY; SHERIFF CLARENCE
F. BIRKHEAD,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-01173-TDS-LPA)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derrick Mike Allen, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Allen’s civil rights complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Allen v. Brooks, Pierce, McLendon, Humphrey &

Leonard LLP., No. 1:20-cv-01173-TDS-LPA (M.D.N.C. Apr. 26, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2